SCHWARZER, District Judge,
dissenting.
I respectfully dissent. The APD’s Terry stop of Donnelly was not justified by an objective manifestation that Donnelly was engaged, or soon to be engaged, in criminal activity. United States v. Cortez, 449 U.S. 411, 417-18, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981) (stating that “the detaining officers must have a particularized and objective basis for suspecting the particular person stopped of criminal activity”).
What did the officers know? From the dispatcher’s conversation with Ruth Sanchez, the totality of the circumstances known to them was that the school requested an APD officer “immediately” and that school security had identified Charley Donnelly, who they believed had a gun, in a ear that was circling school grounds by driving out onto Abbott Road and coming back onto school property. Dispatch also knew that no gun had been seen1 and that, despite Sanchez’s suggestion, there was no outstanding warrant for Donnelly’s arrest. Dispatch might also have sensed from the tenor of the conversation that school officials were seriously concerned over Donnelly’s activity.
We, of course, know from the record certain facts of which Sanchez did not inform Dispatch: that Donnelly was a troublemaker who had been involved in several prior disciplinary incidents at school, that he had been expelled in January 1999, and was, therefore, illegally on school grounds, and that other students had informed Michael Doody, the Dean of Students, that he was known to possess and carry firearms. Had Dispatch questioned Sanchez as to the basis for the “belief’ that Donnelly was carrying a gun, some of this information might have been communicated to the APD, possibly providing “specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant the intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). But Dispatch did not engage in any follow-up, relying instead on Sanchez’s conjecture. As a result, what the APD had was more akin to an “ ‘inchoate and unparticularized suspicion or “hunch” ’ of criminal activity,” Illinois v. Wardlow, 528 U.S. 119, 123-24, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000), than a founded suspicion.
The majority, in stating that “[t]he dispatch officer also knew that this student’s behavior had caused the school such great alarm that they decided to involve the police,” implies that the dispatcher had the information about Donnelly summarized in the preceding paragraph. But the fact is that Dispatch knew nothing except that Donnelly, who was believed to be carrying a gun, was circling the school in a car and that school officials had requested that the police come immediately. The implication is therefore unwarranted and misleading. Similarly, the statement in the next paragraph that the dispatcher had been told that “school security officials were greatly alarmed by the student’s presence and suspicious behavior” attaches substance to the call that the record does not support: Dispatch may have been aware of the school officials’ sense of urgency, but not of any foundation for a suspicion of criminal activity.
That Sanchez may be considered a reliable source and that she called on behalf of school security officials does not make up for the lack of a particularized and objee*623tive basis for suspecting Donnelly of criminal activity. She did not provide the police with better predictive information than the anonymous tipster in Florida v. J.L., 529 U.S. 266, 271-72, 120 S.Ct. 1375, 146 L.Ed.2d 254 (2000) (finding correct identification of accused’s clothes and location insufficient to establish reliability of anonymous tip for purpose of establishing reasonable suspicion). This case is analogous to J.L. in the sense that there the tipster was anonymous but the information of criminal activity specific; here the tipster was known to be reliable but the information lacking in grounds for suspicion of criminal activity. The Court’s reasoning is squarely on point:
An accurate description of a subject’s readily observable location and appearance is of course reliable in this limited sense: It will help the police correctly identify the person whom the tipster means to accuse. Such a tip, however, does not show that the tipster has knowledge of concealed criminal activity. The reasonable suspicion here at issue requires that a tip be rehable in its assertion of illegality, not just in its tendency to identify a determinate person.
Id. at 272. Here, while the information Sanchez relayed to the APD (blue Mustang heading west on Abbott, etc.) enabled the officers to find and stop Donnelly, it did not enable them to corroborate the “belief” that Donnelly possessed a gun.
United States v. Del Vizo, 918 F.2d 821, 826 (9th Cir.1990), cited by the majority, does not support the result. Del Vizo involved probable cause to arrest, not reasonable suspicion. While United States v. Garcia-Nunez, 709 F.2d 559 (9th Cir.1983), also cited by the majority, involved reasonable suspicion and is thus more closely on point, the stop there was supported by three separate tips concerning suspicious activity as well as police corroboration. In contrast, Sanchez’s report lacked police corroboration. While APD officers matched Donnelly's blue Mustang to the dispatch report, they did not observe Donnelly (or the car) acting in a suspicious manner: The Mustang took no evasive action and pulled over as soon as Lieutenant Bailey activated her emergency lights. The instant case is closer to United States v. Thomas, 211 F.3d 1186 (9th Cir.2000), which held a tip from federal agents insufficient to support a finding of reasonable suspicion. While Sanchez’s report arguably provided more specifics than the tip in Thomas, it was equally conjectural and conclusory. Id. at 1189-90. Both were “speculative and unsupported,” id. at 1190, and neither provided specific and articulable facts with which to justify the stop.
For those reasons I would affirm the district court’s suppression order.

. Specifically, Dispatch asked, “Did he bring a gun, show them a weapon at all, or they just believed it was there?" When Sanchez responded "They believe that it is,” Dispatch asked again “So no weapon was seen?” Sanchez answered, "Not that I am aware of or that actually seen [sic].”